


000027905**10172011
    
AGRICULTURAL SECURITY AGREEMENT


Principal
$4,000,000.00
Loan Date
10-17-2011
Maturity
10-31-2012
Loan No
343000027905
Call/Coll
5
Account
Officer
***
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
___________________________________________________________________________________________________________________
 
 
Borrower: Soy Energy, LLC
                        4172 19th St. SW
                        Mason City, IA 50401
Lender: First Citizens National Bank
                     Mason City
                     2601 Fourth Street SW
                     Mason City, IA 50401



THIS AGRICULTURAL SECURITY AGREEMENT dated October 17, 2011, is made and
executed between Soy Energy, LLC ("Grantor") and First Citizens National Bank
("Lender").


GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a security interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with respect to the
Collateral, in addition to all other rights which Lender may have by law.


COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:


All Inventory, Chattel Paper, Accounts, Farm Products and Fixtures


The Collateral includes any and all of Grantor's present and future inventory
(including consigned inventory), related equipment, goods, merchandise and other
items of personal property, no matter where located, of every type and
description, including without limitation any and all of Grantor's present and
future raw materials, components, work-in-process, finished items, packing and
shipping materials, containers, items held for sale, items held for lease, items
for which Grantor is lessor, goods to be furnished under contract for services,
materials used or consumed in Grantor's business, whether held by Grantor or by
others, and all documents of title, warehouse receipts, bills of lading, and
other documents of every type covering all or any part of the foregoing; and any
and all additions thereto and substitutions or replacements therefore, and all
accessories, attachments, and accessions thereto, whether added now or later,
and all products and proceeds derived or to be derived therefrom, including
without limitation all insurance proceeds and refunds of insurance premiums, if
any, and all sums that may be due from third parties who may cause damage to any
of the foregoing, or from any insurer, whether due to judgment, settlement, or
other process, and any and all present and future accounts, contract rights,
chattel paper, instruments, documents, and notes that may be derived from the
sale, lease or other disposition of any of the foregoing, and any rights of
Grantor to collect or enforce payment thereof, as well as to enforce any
guarantees of the forgoing and security therefor, and all of Grantor's present
and future general intangibles in any way related or pertaining to the
ownership, operation, use, or collection of any of the foregoing, including
without limitation Grantor's books, records, files, computer disks and software,
and all rights that Grantor may have with regard thereto. Inventory includes
inventory temporarily out of Grantor's possession or custody and all returns on
accounts, chattel paper and instruments.


The Collateral includes any and all of Grantor's present and future chattel
paper, equipment leases, retail installment contracts, notes and chattel
mortgages, notes and security agreements, instruments, documents, and all other
similar obligations and indebtedness that may now and in the future be owed to
or held by Grantor from whatever source arising, and all monies and proceeds
payable thereunder, and all of Grantor's rights and remedies to collect and
enforce payment and performance thereof, as well as to enforce any guaranties of
the foregoing and security therefor, and all of Grantor's present and future
rights, title and interest in and with respect to the goods or other property
that may give rise to or that may secure any of the foregoing, including without
limitation Grantor's insurance rights with regard thereto, and any and all
present and future general intangibles of Grantor in any way related or
pertaining to any of the foregoing, including without limitation Grantor's
account ledgers, books, records, files, computer disks and software, and all
rights that Grantor may have with regard thereto.


The Collateral includes any and all of Grantor's present and future accounts,
accounts receivable, other receivables, contract rights, instruments, documents,
notes, and all other similar obligations and indebtedness that may now and in
the future be owed to or held by Grantor from whatever source arising, and all
monies and proceeds payable thereunder, and all of Grantor's rights and remedies
to collect and enforce payment and performance thereof, as well as to enforce
any guaranties of the foregoing and security therefore, and all of Grantor's
present and future rights, title and interest in and with respect to the goods,
services. and other property that may give rise to or that may secure any of the
foregoing, including without limitation Grantor's insurance rights with regard
thereto, and all present and future general intangibles of Grantor in any way
related or pertaining to any of the foregoing, including without limitation
Grantor's account ledgers, books, records, file, computer disks and software,
and all rights that Grantor may have with regard thereto.


The Collateral includes any and all farm products, including aquatic goods
produced in aquacultural operations whether classified as crops or livestock,
harvested crops and all processed crops, whether or not produced by Grantor,
livestock, poultry, feed, seed, fertilizer, insecticides, herbicides or other
agricultural chemicals and supplies. Accounts and proceeds, all accounts
receivable, contract rights, cash and non-cash proceeds from the sale, exchange,
collection, or disposition of any collateral. All contract rights, chattel
paper, documents, accounts, general intangibles, whether now owned or hereafter
acquired by Grantor, including, but not limited to, payments in cash or in kind
(under any current or future estate or federal government programs), including
but not limited to, governmental agricultural diversion programs, governmental
agricultural systems programs, and all proceeds of the foregoing and all general
intangibles.


The Collateral includes any and all of Grantor's present and future farm
products, livestock, including aquatic goods produced in aquacultural
operations, poultry, agricultural commodities and other farm products of every
type and description, including without limitation all replacements and
substitutions therefor and additions thereto, and further including without
limitation any and all offspring, unborn livestock, and other products,
previously, contemporaneously and/or in




--------------------------------------------------------------------------------




the future acquired by Grantor whether by purchase, exchange, accretion or
otherwise, and all of Grantor's present and future inventory in any way derived
or to be derived therefrom, whether held by Grantor or by others, and all
documents of title, warehouse receipts, bills of lading, and other documents of
every type covering all or any part of the foregoing, and all of Grantor's
equipment in any way related thereto, and any and all additions thereto and
substitutions and replacements therefor, and all accessories, attachments, and
accessions thereto, whether added now or later, and all other products and
proceeds derived or to be derived therefrom, including without limitation all
insurance proceeds and refunds of insurance premiums, if any, and all sums that
may be due from third parties who may cause damage to any of the foregoing or
from any insurer, whether due to judgment, settlement or other process, and any
and all present and future accounts, contract rights. chattel paper,
instruments, documents and notes that may be derived from the sale or other
disposition of any of the foregoing, and any rights of Grantor to collect or
enforce payment thereof, as well as to enforce any guaranties of the foregoing
and security therefor, and all of Grantor's present and future general
intangibles in any way related or pertaining to any of the foregoing, including
without limitation Grantor's books, records, files, computer disks and software,
and all rights that Grantor may have with regard thereto.


The Collateral includes any and all of Grantor's now owned or hereafter acquired
fixtures and other real estate related goods, furnishings and accessories, and
all attachments, accessions, substitutions, replacements and additions thereto
or therefor, whether added now or later, and all proceeds derived or to be
derived therefrom, including without limitation any fixtures purchased with the
proceeds, and all insurance proceeds and refunds of insurance premiums, if any,
and any sums that may be due from third parties who may cause damage to any of
the foregoing, or from any insurer, whether due to judgment, settlement or other
process, and any and all present and future accounts, chattel paper,
instruments, notes and monies that may be derived from the sale, lease or other
disposition of any of the foregoing.


FUTURE ADVANCES. In addition to the Note, this Agreement secures all future
advances made by Lender to Grantor regardless of whether the advances are made
a) pursuant to a commitment or b) for the same purposes.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.


GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and promises to Lender that:


Perfection of Security Interest. Grantor agrees to execute financing statements
and to take whatever other actions are requested by Lender to perfect and
continue Lender's security interest in the Collateral. Upon request of Lender,
Grantor will deliver to Lender any and all of the documents evidencing or
constituting the Collateral, and Grantor will note Lender's interest upon any
and all chattel paper and instruments if not delivered to Lender for possession
by Lender. This is a continuing Security Agreement and will continue in effect
even though all or any part of the Indebtedness is paid in full and even though
for a period of time Grantor may not be Indebted to Lender.


Notices to Lender. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in Grantor's name; (2) change in Grantor's
assumed business name(s); (3) change in the management or in the members or
managers of the limited liability company Grantor; (4) change in the authorized
signer(s); (5) change in Grantor's principal office address; (6) change in
Grantor's state of organization; (7) conversion of Grantor to a new or different
type of business entity; or (8) change in any other aspect of Grantor that
directly or indirectly relates to any agreements between Grantor and Lender. No
change in Grantor's name or state of organization will take effect until after
Lender has received notice.


No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
membership agreement does not prohibit any term or condition of this Agreement.


Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, is genuine,
and fully complies with all applicable laws and regulations concerning form,
content and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. At the time any account
becomes subject to a security interest in favor of Lender, the account shall be
a good and valid account representing an undisputed, bona fide indebtedness
incurred by the account debtor, for merchandise held subject to delivery
instructions or previously shipped or delivered pursuant to a contract of sale,
or for services previously performed by Grantor with or for the account debtor.
So long as this Agreement remains in effect, Grantor shall not, without Lender's
prior written consent, compromise, settle, adjust, or extend payment under or
with regard to any such Accounts. There shall be no setoffs or counterclaims
against any of the Collateral, and no agreement shall have been made under which
any deductions or discounts may be claimed concerning the Collateral except
those disclosed to Lender in writing.


Location of the Collateral. Except in the ordinary course of Grantor's business,
Grantor agrees to keep the Collateral (or to the extent the Collateral consists
of intangible property such as accounts or general intangibles, the records
concerning the Collateral) at Grantor's address shown above or at such other
locations as are acceptable to Lender. Upon Lender's request, Grantor will
deliver to Lender in form satisfactory to Lender a schedule of real properties
and Collateral locations relating to Grantor's operations, including without
limitation the following: (1) all real property Grantor owns or is purchasing;
(2) all real property Grantor is renting or leasing; (3) all storage facilities
Grantor owns, rents, leases, or uses; and (4) all other properties where
Collateral is or may be located.


Removal of the Collateral. Except in the ordinary course of Grantor's business,
including the sales of inventory, Grantor shall not remove the Collateral from
its existing location without Lender's prior written consent. To the extent that
the Collateral consists of vehicles, or other titled property, Grantor shall not
take or permit any action which would require application for certificates of
title for the vehicles outside the State of Iowa, without Lender's prior written
consent. Grantor shall, whenever requested, advise Lender of the exact location
of the Collateral.


Transactions Involving Collateral. Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral. While Grantor is not in default under
this Agreement, Grantor may sell inventory, but only in the ordinary course of
its business and only to buyers who qualify as a buyer in the ordinary course of
business. A sale in the ordinary course of Grantor's business does not include a
transfer in partial or total satisfaction of a debt or any bulk sale. Grantor
shall not pledge, mortgage, encumber or otherwise permit the Collateral to be
subject to any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender. This includes security interests even if junior in right to
the security interests granted under this




--------------------------------------------------------------------------------




Agreement. Unless waived by Lender, all proceeds from any disposition of the
Collateral (for whatever reason) shall be held in trust for Lender and shall not
be commingled with any other funds; provided however, this requirement shall not
constitute consent by Lender to any sale or other disposition. Upon receipt,
Grantor shall immediately deliver any such proceeds to Lender.


Sale of Collateral. The following provisions relate to any sale, consignment,
lease, license, exchange, transfer, or other disposition of other farm products
included as all or a part of the Collateral:


(1) To induce Lender to extend the credit or other financial accommodations
secured by this Agreement, Grantor represents and warrants to Lender that
Grantor will sell, consign, lease, license, exchange, or transfer the Collateral
only to those persons whose names and addresses have been set forth on sales
schedules delivered to Lender. Each schedule shall be in such form as Lender may
require, including identification of each type of Collateral.


(2) Grantor agrees to provide the Lender a written list or schedule of the
buyers, commission merchants, and selling agents to or through an individual
including the entity name, contact name and address to whom or through whom the
other farm products may be sold, consigned or transferred. All such schedules
and notifications shall be in writing and shall be delivered to Lender not less
than fourteen (14) days prior to any such sale, consignment or transfer of the
other farm products. Also, the Grantor agrees to provide any updates or
amendments to these schedules or lists to the Lender.


(3) All proceeds of any sale, consignment, lease, license, exchange, transfer,
or other disposition shall be made immediately available to Lender in a form
jointly payable to Grantor and Lender. No provisions in this Agreement shall be
interpreted to authorize any sale or disposition of Collateral unless authorized
by the Lender in writing. All chattel paper, contracts, warehouse receipts,
documents, and other evidences of ownership or obligations relating to the
Collateral, whether issued by a co-op, grain elevator, warehouse, marketing
entity, or bailee, and all accounts and other proceeds of the Collateral shall
be immediately endorsed, assigned and delivered by Grantor to Lender as security
for the indebtedness. At any time before or after the occurrence of an Event of
Default, Lender may collect all proceeds of the Collateral without notice to
Grantor. All proceeds of the Collateral, when received by Lender, may at
Lender's sole discretion be applied to the Indebtedness. Grantor grants Lender a
limited power of attorney to sign or endorse Grantor's name on all writings
described in this section.


(4) Grantor acknowledges that if the other farm products are sold, consigned, or
transferred to any person not listed on a schedule delivered to Lender as
provided above, at least seven (7) days prior to such sale, consignment, or
transfer, and if Lender has not received an accounting (including the proceeds)
of such sale, consignment or transfer within ten (10) days of the sale,
consignment or transfer, then under federal law, Grantor shall be subject to a
fine which is the greater of $5,000 or 15% of the value of benefit received from
the sale, consignment or transfer to an unlisted buyer, consignee or transferee.


Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. The liens granted hereby are not the type
of lien referred to in Chapter 575 of the Iowa Code Supplement, as now enacted
or hereafter modified, amended or replaced. Grantor, for itself and all persons
claiming by, through or under Grantor, agrees that it claims no lien or right to
a lien of the type contemplated by Chapter 575 or any other chapter of the Code
of Iowa and further waives all notices and rights pursuant to said law with
respect to the liens hereby granted, and represents and warrants that it is the
sole party entitled to do so and agrees to indemnify, defend, and hold harmless
Lender from any loss, damage, and costs, including reasonable attorney fees,
threatened or suffered by Lender arising either directly or indirectly as a
result of any claim of the applicability of said law to the liens hereby
granted. No financing statement covering any of the Collateral is on file in any
public office other than those which reflect the security interest created by
this Agreement or to which Lender has specifically consented. Grantor shall
defend Lender's rights in the Collateral against the claims and demands of all
other persons.


Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.


Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.


Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents. Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys' fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral. In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral. Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings. Grantor further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges have been paid in full
and in a timely manner. Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.


Compliance with Governmental Requirements. Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity. Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.


Hazardous Substances. Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance. The representations and warranties contained
herein are based on Grantor's due diligence in investigating the Collateral for
Hazardous Substances. Grantor hereby (1) releases and waives any future claims
against Lender for indemnity or contribution in the event Grantor becomes liable
for cleanup or other costs under any Environmental Laws, and (2) agrees to
indemnify, defend, and hold harmless Lender against any and all claims and
losses resulting from a breach of this provision of this Agreement. This
obligation to indemnify and defend shall survive the payment of the Indebtedness
and the




--------------------------------------------------------------------------------




satisfaction of this Agreement.


Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
ten (10) days' prior written notice to Lender and not including any disclaimer
of the insurer's liability for failure to give such a notice. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Grantor or any other person. In connection with all policies covering assets in
which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require. If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses "single interest
insurance," which will cover only Lender's interest in the Collateral.


Application of Insurance Proceeds. Grantor shall promptly notify Lender of any
loss or damage to the Collateral, whether or not such casualty or loss is
covered by insurance. Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty. All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral. If Lender consents to repair or replacement of the damaged or
destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay
or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration. If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.


Insurance Reserves. Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid. If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender. The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due. Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor. The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.


Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (21
the risks insured; (3) the amount of the policy; (4) the property insured; (5)
the then current value on the basis of which insurance has been obtained and the
manner of determining that value; and (6) the expiration date of the policy. In
addition, Grantor shall upon request by Lender (however not more often than
annually) have an independent appraiser satisfactory to Lender determine, as
applicable, the cash value or replacement cost of the Collateral.


Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs. Grantor irrevocably
appoints Lender to execute documents necessary to transfer title if there is a
default. Lender may file a copy of this Agreement as a financing statement. If
Grantor changes Grantor's name or address, or the name or address of any person
granting a security interest under this Agreement changes, Grantor will promptly
notify the Lender of such change.


GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except
as otherwise provided below with respect to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantor's right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender's security interest in
such Collateral. Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to
notify account debtors to make payments directly to Lender for application to
the Indebtedness. If Lender at any time has possession of any Collateral,
whether before or after an Event of Default, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
Lender takes such action for that purpose as Grantor shall request or as Lender,
in Lender's sale discretion, shall deem appropriate under the circumstances, but
failure to honor any request by Grantor shall not of itself be deemed to be a
failure to exercise reasonable care. Lender shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Indebtedness. Grantor agrees to pursue and conduct diligently Grantor's farming,
agricultural and other business operations for as long as this Agreement remains
in effect. Grantor further agrees that Lender may from time to time enter upon
Grantor's premises for the purpose of ascertaining whether Grantor is properly
and prudently conducting Grantor's farming, agricultural and other business
operations. Grantor shall promptly pay when due all costs and expenses
associated with Grantor's farming operations, including without limitation Farm
Products / Livestock.


LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender's option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.


DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:


Payment Default. Grantor fails to make any payment when due under the
Indebtedness.






--------------------------------------------------------------------------------




Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.


Default in Favor of Third Parties. Grantor defaults under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person that may materially affect any of
Grantor's property or ability to perform Grantor's obligations under this
Agreement or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Insolvency. The dissolution of Grantor (regardless of whether election to
continue is made), any member withdraws from the limited liability company, or
any other termination of Grantor's existence as a going business or the death of
any member, the insolvency of Grantor, the appointment of a receiver for any
part of Grantor's property, any assignment for the benefit of creditors, any
type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Grantor.


Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However. this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.


Adverse Change. A material adverse change occurs in Grantor's financial
condition, or lender believes the prospect of payment or performance of the
Indebtedness is impaired.


RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Iowa Uniform Commercial Code. In addition and without
limitation, Lender may exercise anyone or more of the following rights and
remedies:


Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.


Assemble Collateral. Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral, Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Agreement at the time of repossession. Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.


Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.


Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.


Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender may at any time in Lender's discretion transfer any Collateral into
Lender's own name or that of Lender's nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantor, receive,
open and dispose of mail addressed to Grantor; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral. To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.






--------------------------------------------------------------------------------




Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to lender after application of all amounts received from the
exercise of the rights provided in this Agreement. Grantor shall be liable for a
deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.


Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.


Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.


MISCEllANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:


Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.


Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.


Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Iowa without regard to its conflicts of law provisions. This Agreement has been
accepted by Lender in the State of Iowa.


Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Cerro Gordo County, State of Iowa.


No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.


Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.


Power of Attorney. Grantor hereby appoints Lender as Grantors irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties. Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.


Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.


Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the Obligations of this Agreement or liability under the
Indebtedness.


Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.






--------------------------------------------------------------------------------




DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:


Agreement. The word "Agreement" means this Agricultural Security Agreement, as
this Agricultural Security Agreement may be amended or modified from time to
time, together with all exhibits and schedules attached to this Agricultural
Security Agreement from time to time.


Borrower. The word "Borrower" means Soy Energy, LLC and includes all co-signers
and co-makers signing the Note and all their successors and assigns.


Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.


Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".


Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.


Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.


Grantor. The word "Grantor" means Soy Energy, LLC.


Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.


Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.


Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents. Specifically,
without limitation, Indebtedness includes the future advances set forth in the
Future Advances provision of this Agreement together with all interest thereon.


Lender. The word "Lender" means First Citizens National Bank, its successors and
assigns.


Note. The word "Note" means Monthly financial and income statements are a
requirement of this loan.


Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.


Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGRICULTURAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED OCTOBER 17, 2011.


GRANTOR ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS AGRICULTURAL SECURITY
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


GRANTOR:
SOY ENERGY, LLC


By: /s/ Chuck Sand                    
Charles Sand, Chairman of Soy Energy, LLC


LENDER:
FIRST CITIZENS NATIONAL BANK




x _____________________________________        
Jerome P. Bormann, Senior Vice President


